Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11430222. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present invention are more broad than the independent claims of the patent.  However, the dependent claims of the present invention include the same subject matter of the independent claims of the present invention.  
	Regarding claim 1, see claim 1 of the patent.  Note claim 1 of the patent is more specific.
	Regarding claim 2, see claim 3 of the patent.
	Regarding claim 3, see claim 10 of the patent.
	Regarding claims 4 and 6, see claim 1 of the patent.
	Regarding claim 5, see claim 9 of the patent. 
	Regarding claim 7, see claim 9 of the patent. 
	Regarding claims 8-20, these are the sensor and CRM version of the claims.  See the rejection above.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Krumm (6580424).

Regarding claim 1, Krumm discloses a system, comprising: a first sensor configured to capture a first frame of a global plane for at least a portion of a space, wherein (see figures 4a-c and col. 3 lines 38-39): 
the global plane represents (x,y) coordinates for the at least a portion of the space (col. 3 lines 38-39); 
the first frame comprises a plurality of pixels (col. 6 lines 11-18); and 
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column; and one or more processors configured to (col. 7 lines 39-44): 
receive a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane where a first marker is located in the space; receive the first frame (col. 7 lines 39-44 and fig 3 item 304); 
identify the first marker within the first frame; determine a first pixel location in the first frame for the first marker, wherein the first pixel location comprises a first pixel row and a first pixel column for the first marker (figres 4a-4c, calibration targets and col 7 lines 39-44 and 51-53); and
 generate a first homography based on the first (x,y) coordinate and the first pixel location, wherein the first homography comprises coefficients that translate between the first pixel location in the first frame and the first (x,y) coordinate in the global plane (col. 7 lines 33-36, homography mapping of xy to uv coordinates Also see col. 7 line 50 to col. 8 line 5).
Regarding claim 2, see col. 2 lines 24-29, user enters the required number of markers.
Regarding claim 3, see col. 8 lines 5-10 which shows a three coordinate system.  
Regarding claim 5, see col. 2 line 66 to co. 3 line 22.  
Regarding claim 7, see col. 6 lines 8-12.
Regarding claims 8-10, 12 and 14, see the rejection of claims 1-3, 5 and 7.
Regarding claims 15-17 and 19, see the rejection of claims 1-3, 5 and 7.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666